Per Curiam.

Judgment and order appealed, from affirmed, with costs, with leave to the defendants to serve their answer to the complaint herein, within six days after service upon their attorney of a copy of the order entered on this appeal, and upon payment of the costs.
Present: Tbuax, P. J., Scott and Dugbo, JJ.
Judgment and order affirmed, with costs, with leave to defendants to serve their answer, within six days after service upon their attorney of a copy of order, entered on this appeal, upon payment of costs.